Citation Nr: 1624905	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for hearing loss and assigned a noncompensable rating, effective August 23, 2012.
 
In October 2013, the Veteran appeared and testified at a hearing before the Board.  A transcript is of record.

The case was remanded in May 2015 for additional development.  It is again before the Board for further appellate review.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future adjudication of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing in the right ear, and no worse than Level II hearing in the left ear throughout the appeals period.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to considering the merits of the claim, the Board notes that VA has certain notice and assistance obligations toward the Veteran.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R § 3.159 (2015).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.
 
In a claim for increase, VA must issue a generic notice that informs the Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In claims where, as in this case, the appeal originates from disagreement with the initial rating assigned, such notice duties are not applicable.  The Board notes in any event that the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim in September 2012, which included notice as to the information and evidence necessary to substantiate the assigned initial rating.
 
Relevant to the duty to assist, the Veteran's service records and VA treatment records have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board remanded the case in January 2015 to provide the Veteran with a VA audiological examination to determine the current nature and severity of his service-connected hearing loss.  

The record also shows that the Veteran was afforded VA examinations in connection with his appeal in December 2012 and, pursuant to the Board's remand, in July 2015.  Neither the Veteran nor his representative has alleged that the examination reports are inadequate, and the Board's own review of the examination reports does not demonstrate any relevant inadequacies.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  The examination reports provide sufficient evidence regarding the severity of symptoms.  Moreover, the examination reports address the functional impact of the Veteran's hearing loss.  Consequently, in the Board's judgment, these examinations are adequate to address the rating issue currently before the Board.  See 38 C.F.R. §§ 3.326, 3.327.  

Regarding the October 2013 hearing, the Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing the undersigned identified the issue on appeal, and sought information regarding the increased severity of the disability currently in appellate status.  After consideration of the Veteran's testimony and the undersigned's questions, the Board finds that it met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.
 
In sum, the Board finds that VA's notice and assistance duties have been met.
 
Law and Regulations
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
 
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
 
Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  To evaluate the degree of disability from service-connected defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from Level I for essentially normal acuity to Level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  "[T]he assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349(1992).
 
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
 
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.
 
In a claim for an increased initial rating, such as the claim at issue, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (2001).
 
Factual Background
 
The RO granted entitlement to service connection for bilateral hearing loss in a January 2013 rating decision, assigning a noncompensable (0 percent) disability rating.  The noncompensable evaluation has remained in effect since that time.  The hearing loss is rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran attended a VA examination in December 2012.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
75
95
LEFT
0
10
15
65
80

The average of the pure tone thresholds in the right ear was 50, and in the left ear was 42.5.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 94 percent in the left ear.  The Veteran reported difficulty understanding conversations.

In February 2013, the Veteran submitted a statement indicating that he was limited as to jobs due to his tone deafness.  A February 2013 letter from a representative from his employer reflected her observation that the Veteran had extreme difficulty hearing which, at times, impeded his ability to follow tasks correctly as he misunderstood instructions, or slowed down his work due to not being able to hear instructions.  She concluded that the Veteran would not be able to advance any higher in the company due to his inability to hear well, even though he possessed the skills to advance.

VA treatment records dated in August 2013 document that the Veteran reported difficulty hearing conversations when there was background noise.  Audiological testing was conducted, revealing normal hearing from 250 to 2000 Hertz and moderately severe to severe sensorineural hearing loss from 3000 to 8000 Hz, with excellent word recognition ability on both sides.  He was fitted for hearing aids.  

The Veteran attended a VA examination in July 2015.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:
 
HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
15
70
95
LEFT
10
10
20
70
85
 
The average of the pure tone thresholds in the right ear was 47.5, and in the left ear was 46.25.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  The examiner noted that the hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work as he reported difficulty understanding conversations.
 
Analysis
 
Applying the criteria found at 38 C.F.R. § 4.85, Table VI to the results of the December 2012 evaluation yields a numerical category designation of II for the right ear and I for the left ear.  Entering the category designations for both ears into 38 C.F.R. § 4.85, Table VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.
 
Applying the criteria found at Table VI to the results of the July 2015 evaluation yields a numerical category designation of I for the right ear and II for the left ear.  Entering the category designations for both ears into Table VII produces a disability percentage evaluation of 0 percent, under Diagnostic Code 6100.
 
The Board notes that the neither the provisions of 38 C.F.R. § 4.86(a) nor the provisions of 38 C.F.R. § 4.86(b) are for application, given the audiometric findings of record.
 
VA medical records included results of audiometric testing that reflected excellent speech discrimination scores were reported, consistent with those recorded on VA examination.  There is no reason to believe that the audiometric findings taken in connection with the hearing aid adjustments would support a higher rating.
 
Accordingly, the Board finds that the Veteran is not entitled to assignment of a compensable schedular evaluation for bilateral hearing loss.
 
In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  The Court noted, that, unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Id.
 
The December 2012 and July 2015 examiners noted that the Veteran's hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work.  In explanation, the examiners noted that the Veteran experienced difficulty with hearing people, especially with background noise.  The record also reflects that the Veteran was issued hearing aids for his hearing impairment.  
 
The Veteran is competent to report observable symptoms of his disability, such as difficulty hearing or understanding certain sounds and in certain situations, because these are within the realm of his personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence of record, however, which directly addresses the pertinent rating criteria, is more probative than his subjective reports of a more severe disability.  As noted above, disability ratings for hearing impairment are assigned through a structured formula that must be based on test results from audiometric evaluations.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

Thus, based on the totality of the evidence, the Veteran's bilateral hearing loss does not warrant a compensable rating.  All potentially applicable rating codes have been considered, and there is no basis upon which to assign an evaluation in excess of the currently assigned rating.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Further, staged ratings are not appropriate, as the manifestations of such disability have remained relatively stable throughout the course of the appeal.  See Fenderson, 12 Vet. App. at 126-127.  

The Board is sympathetic to the Veteran's claim and assertions; however, the Board is bound by the law, including the applicable statutes and regulations as discussed above, and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998).

Extraschedular considerations

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).
 
The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.
 
If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.
 
In this case, the symptoms and disability level described by the Veteran and examiners are adequately contemplated by the schedular criteria.  Although schedular criteria is defined in terms of a mechanical application of audiometric and speech discrimination test results, the Board notes that the ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  The Veteran's hearing loss disability has been manifested by measured pure tone thresholds and speech discriminations scores as discussed above.  These symptoms are fully contemplated by the schedular rating criteria for hearing loss, which rates the effects of hearing loss based on objective measurements of hearing impairment. 

The Board specifically notes the Veteran's arguments that the hearing tests administered by VA in assessing his hearing disability are conducted in a controlled environment and therefore do not account for background noise.  However, for the following reasons, the Board finds that the rating criteria do account for hearing deficits that are made worse with background noise.

The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA developed criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the added hearing difficulty in the presence of any environmental noise, even with the use of hearing aids.  The Veterans Health Administration (VHA) had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the level of impairment experienced in the ordinary environment, which includes background noise.  The revised decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is fully contemplated by the rating criteria.  Therefore, the Veteran's struggle to comprehend verbal instructions and conversations is a factor contemplated in the regulations and rating criteria as defined. 

Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Thus, the first step of the Thun test is not met, and it is unnecessary to proceed to the second step.  Ultimately, the Veteran does not describe any effects of his hearing loss which take the disability outside of the symptoms contemplated in the rating criteria.  Consequently, referral for extraschedular consideration is not warranted.




TDIU considerations
 
The Board has considered whether the Veteran is entitled to a TDIU based on his bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The record includes a letter from his employer, prior to his being provided with hearing aids, reflecting that, while his hearing loss causes problems intermittently, he has been able to keep his job.  The evidence does not establish that the Veteran's service-connected bilateral hearing loss rendered him unable to obtain or maintain substantially gainful employment.  Accordingly, entitlement to a TDIU for that period based on bilateral hearing loss is not established.  See 38 C.F.R. § 4.16.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


